Exhibit 10.2
PRIDE INTERNATIONAL, INC.
AMENDED AND RESTATED EMPLOYMENT/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT
RODNEY W. EADS

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,
 
  a Delaware corporation
 
  5847 San Felipe, Suite 3300
 
  Houston, Texas 77057
 
   
EMPLOYEE:
  Rodney W. Eads

          This Amended and Restated Employment/Non-Competition/Confidentiality
Agreement by and between Pride International, Inc. (the “Company” and as further
defined below) and Rodney W. Eads (“Employee”) (together the “Parties”),
effective as of the date set forth in Section 2.08 below (the “Agreement”), is
made on the terms as herein provided.
PREAMBLE
          WHEREAS, the Parties previously entered into an employment agreement
effective as of September 18, 2006 (the “Prior Agreement”) and wish to hereby
supersede the Prior Agreement and amend and restate the rights and obligations
of the Parties with regard to Employee’s employment with the Company in this
Agreement; and
          WHEREAS, Employee is willing to enter into this Agreement upon the
terms and conditions and for the consideration set forth herein.
AGREEMENT
          NOW, THEREFORE, for and in consideration of the mutual promises,
covenants, and obligations contained herein, the Parties agree as follows:

I.   PRIOR AGREEMENTS/CONTRACTS       As of the Effective Date, the Prior
Agreement is hereby amended, modified and superseded by this Agreement insofar
as future employment, compensation, non-competition, confidentiality, accrual of
payments or any form of compensation or benefits from the Company are concerned.
This Agreement does not release or relieve the Company from its liability or
obligation with respect to any compensation, payments or benefits already
accrued to Employee for service prior to the Effective Date, nor to any vesting
of benefits or other rights which are attributable to length of employment,
seniority or other such matters. This Agreement does not relieve Employee of any
prior non-competition or confidentiality obligations and agreements and the same
are hereby modified and amended as to future matters and future confidentiality
even as to matters accruing prior to the Effective Date hereof.

1



--------------------------------------------------------------------------------



 



II.   DEFINITION OF TERMS       Words used in the Agreement in the singular
shall include the plural and in the plural the singular, and the gender of words
used shall be construed to include whichever may be appropriate under any
particular circumstances of the masculine, feminine or neuter genders.

  2.01   CAUSE. The term “Cause” means: (i) Employee’s continued failure to
perform his duties and responsibilities with the Company (other than any failure
due to physical or mental incapacity) after a written demand for performance
that is not unreasonable under industry standards is delivered to him by the
Board which specifically identifies the manner in which the Board believes he
has not performed his duties, (ii) gross negligence or willful misconduct which
causes material injury, monetary or otherwise, to the Company or its affiliates,
(iii) intentional action, materially and demonstrably injurious to the Company,
which Employee knows would not comply with the laws of the United States or any
other jurisdiction applicable to Employee’s actions on behalf of the Company,
and/or any of its subsidiaries or affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes, or (iv) violation of one or more of the covenants in
Article V (except violation of the covenant not to compete after termination of
employment after Change in Control as discussed herein). No act or failure to
act by Employee shall be considered “willful” unless done or omitted to be done
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. The unwillingness of Employee
to accept, under circumstances that give rise to Constructive Termination, any
or all of a change in the nature or scope of his position, authorities or
duties, a reduction in his total compensation or benefits, or other action by or
at request of the Company in respect of his position, authority, or
responsibility that is contrary to this Agreement, may not be considered by the
Board to be a failure to perform or misconduct by Employee. Notwithstanding the
foregoing, Employee shall not be deemed to have been terminated for Cause for
purposes of the Agreement unless and until there shall have been delivered to
him a copy of a resolution, duly adopted by a vote of three-fourths of the
entire Board at a meeting of the Board called and held (after a notice to
Employee identifying in reasonable detail the manner in which Company believes
Cause exists and an opportunity for Employee and his counsel to prepare for and
to be heard before the Board) for the purpose of considering whether Employee
has been guilty of such a willful failure to perform or such willful misconduct
as justifies termination for Cause hereunder, finding that, in the good faith
opinion of the Board, Employee has been guilty thereof and specifying the
particulars thereof.     2.02   CHANGE IN CONTROL. The term “Change in Control”
of the Company shall mean, and shall be deemed to have occurred on the date of
the first to occur of any of the following:

2



--------------------------------------------------------------------------------



 



  a.   there occurs a change in control of the Company of the nature that would
be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 5.01 of Form 8-K promulgated under the Securities
Exchange Act of 1934 as in effect on the date of the Agreement, or if neither
item remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;     b.   any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the total voting power of the Company’s then
outstanding securities;     c.   individuals who, as of the date hereof,
constitute the members of the Board of Directors of the Company (the “Incumbent
Directors”) cease for any reason other than due to death or disability to
constitute at least a majority of the members of the Board of Directors of the
Company (the “Board”), provided that any director who was nominated for election
or was elected with the approval of at least a majority of the members of the
Board who are at the time Incumbent Directors shall be considered an Incumbent
Director unless such individual’s initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;     d.   the Company
shall have merged into or consolidated with another corporation, or merged
another corporation into the Company, on a basis whereby less than fifty percent
(50%) of the total voting power of the surviving corporation is represented by
shares held by former stockholders of the Company prior to such merger or
consolidation;     e.   the Company shall have sold, transferred or exchanged
all, or substantially all, of its assets to another corporation or other entity
or person; or     f.   a Merger Protection Change in Control (as hereinafter
defined) shall have occurred.

  2.03   CHANGE IN CONTROL TERMINATION. The term “Change in Control Termination”
shall mean a Termination (i) within two (2) years following the date of a Change
in Control which occurs for any reason other than a Merger Protection Change in
Control or (ii) within one (1) year following the date of a Merger Protection
Change in Control.     2.04   COMPANY. The term “Company” means Pride
International, Inc., a Delaware corporation, as the same presently exists, as
well as any and all successors and assigns, regardless of the nature of the
entity or the state or nation of organization, whether by reorganization,
merger, consolidation, absorption or dissolution. For the purpose of the
Agreement, Company includes all subsidiaries and affiliates of the Company to
the extent such subsidiary and/or affiliate is carrying on any portion of the
business of the Company or a business similar to that being conducted by the
Company.

3



--------------------------------------------------------------------------------



 



  2.05   CONSTRUCTIVE TERMINATION. The term “Constructive Termination” means
termination of employment by reason of Employee’s resignation for any one or
more of the following events:

  a.   Employee’s resignation or retirement is requested by the Company other
than for Cause;     b.   A significant and material diminution in Employee’s
duties and responsibilities and which diminution would degrade, embarrass or
otherwise make it unreasonable for Employee to remain in the employment of the
Company;     c.   Any (i) reduction in Employee’s total base salary, or (ii)
reduction in Employee’s bonus target award level specified in Section 3.04(b),
or (iii) material reduction in Employee’s benefits other than equity or
long-term incentive awards or actual bonus award payouts, in all cases from the
levels then in effect immediately prior to such reduction, unless such a
reduction under (i), (ii) or (iii) is generally applicable to all similarly
situated executives of the Company;     d.   The material breach by the Company
of any other provision of the Agreement;     e.   Any requirement of the Company
that Employee relocate more than 75 miles from downtown Houston, Texas; or    
f.   Notice by the Company of non-renewal of the Agreement contrary to the
wishes of Employee, if such non-renewal would be effective prior to the
expiration of the Employment Period during which Employee attains age 65.

      Notwithstanding any provision to the contrary, in order for Employee’s
resignation to be deemed a Constructive Termination, (A) Employee must provide a
written notice to the Company that Employee intends to terminate his employment
with the Company within 60 days following the occurrence of the event that
Employee claims constitutes a Constructive Termination; (B) the written notice
must describe the event constituting the Constructive Termination in reasonable
detail and (C) within 30 days after receiving such notice from Employee, the
Company must fail to reinstate Employee to the position he was in, or otherwise
cure the circumstances giving rise to the Constructive Termination.

  2.06   CUSTOMER. The term “Customer” includes all persons, firms or entities
that are purchasers or end-users of services or products offered, provided,
developed, designed, sold or leased by the Company during the relevant time
periods, and all persons, firms or entities which control, or which are
controlled by, the same person, firm or entity which controls such purchase.

4



--------------------------------------------------------------------------------



 



  2.07   DISABILITY. The term “Disability” means physical or mental incapacity
qualifying Employee for a long-term disability under the Company’s long-term
disability plan. If no such plan exists on the date on which a relevant
determination is being made, the term “Disability” means physical or mental
incapacity as determined by a doctor jointly selected by Employee (or Employee’s
representative legally authorized to act on Employee’s behalf) and the Board
qualifying Employee for long-term disability under reasonable employment
standards.     2.08   EFFECTIVE DATE. The Agreement becomes effective and
binding as of December 31, 2008.     2.09   MAXIMUM BONUS. The term “Maximum
Bonus” shall mean the maximum amount of compensation Employee may earn under the
Company’s annual bonus incentive plan for the fiscal year in which the
Termination occurs, or if the Company has not specified a maximum amount for
such year, for the last year in which the Company had specified such a maximum
amount; provided, however, that in no event shall “Maximum Bonus” mean an amount
less than two (2) times Target Bonus.     2.10   MERGER PROTECTION CHANGE IN
CONTROL. The term “Merger Protection Change in Control” shall mean, and shall be
deemed to have occurred on, the date the Company shall have merged into or
consolidated with another corporation, or merged another corporation into the
Company, on a basis whereby at least fifty percent (50%) but not more than
sixty-six percent (66%) of the total voting power of the surviving corporation
is represented by shares held by former stockholders of the Company immediately
prior to such merger or consolidation.     2.11   TARGET BONUS. The term “Target
Bonus” shall mean Employee’s target bonus under the Company’s annual bonus
incentive plan for the fiscal year in which Termination occurs or, if the
Company has not specified a target bonus for such year, for the last year in
which the Company had specified such a target bonus.     2.12   TERMINATION. The
term “Termination” shall mean termination of the employment of Employee with the
Company (including Disability and Constructive Termination) for any reason other
than (i) Cause, (ii) Voluntary Resignation, or (iii) death. Termination includes
termination at the end of any “Employment Period” due to non-renewal or failure
to extend this Agreement for any reason except for Cause or because Employee has
reached age 65 prior to the end of the Employment Period. Notwithstanding any
provision hereof to the contrary, the Company shall have the right to terminate
Employee’s employment at any time during the Employment Period (including any
extended term), and the Company has no obligation to deliver advance notice of
termination of employment, except such notice as is otherwise required for a
termination for Cause under Section 2.01.

5



--------------------------------------------------------------------------------



 



  2.13   VOLUNTARY RESIGNATION. The term “Voluntary Resignation” means
termination of employment with the Company by Employee for any reason other than
death, Disability or a Constructive Termination.

III.   EMPLOYMENT

  3.01   EMPLOYMENT. Except as otherwise provided in the Agreement, the Company
hereby agrees to continue Employee in its employ, and Employee hereby agrees to
remain in the employ of the Company, for the Employment Period. During the
Employment Period, Employee shall exercise such position and authority and
perform such responsibilities as are commensurate with the position to which he
is assigned and as directed by his supervisor. The office, position and title
which Employee is currently assigned is that of Executive Vice President and
Chief Operating Officer of the Company. Employee and the Company agree that the
Company may re-assign Employee to another office, position and/or title, subject
to Employee’s rights under Section 2.05 of the Agreement.     3.02   BEST
EFFORTS AND OTHER EMPLOYMENT OBLIGATIONS OF EMPLOYEE; BUSINESS EXPENSES AND
OFFICE AND OTHER SERVICES.

  a.   During the Employment Period, Employee agrees that he will at all times
faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be required of and from him pursuant
to the express and implicit terms hereof, to the reasonable satisfaction of the
Company.     b.   During the Employment Period, Employee shall devote his normal
and regular business time, attention and skill to the business and interests of
the Company, and the Company shall be entitled to all of the benefits, profits
or other issue arising from or incident to all work, services and advice of
Employee performed for the Company. Such employment shall be considered “full
time” employment. Employee shall also have the right to devote such incidental
and immaterial amounts of his time which are not required for the full and
faithful performance of his duties hereunder to any outside activities and
businesses which are not being engaged in by the Company and which shall not
otherwise interfere with the performance of his duties hereunder.
Notwithstanding the foregoing, it shall not be a violation of the Agreement for
Employee to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as such activities
do not significantly interfere with the performance of Employee’s
responsibilities hereunder. Employee shall have the right to make investments in
any business provided such investment does not result in a violation of
Article V of the Agreement.

6



--------------------------------------------------------------------------------



 



  c.   Employee acknowledges and agrees that, in connection with his employment
relationship with the Company, Employee owes a fiduciary duty to the Company. In
keeping with these duties, Employee shall make full disclosure to the Company of
all business opportunities pertaining to the Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.     d.   During and after the
Employment Period, Employee agrees not to make any disparaging comments about
the Company, any affiliates, or any current or former officer, director or
employee of the Company or any affiliate or to take any action (or assist any
person in taking any other action), in each case, that is materially adverse to
the interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates; provided, however, that nothing in
the Agreement shall apply to or restrict in any way the communication of
information by Employee to any state or federal law enforcement agency or
require notice to the Company thereof, and Employee will not be in breach of the
covenant contained above solely by reason of his testimony which is compelled by
process of law. During and after the Employment Period, the Company and its
affiliates, officers and directors agree to refrain from any disparaging
comments about Employee; provided, however, that nothing in the Agreement shall
apply to or restrict in any way the communication of information by the Company
and its affiliates, officers and directors to any state or federal law
enforcement agency or require notice to Employee thereof, and the Company and
its affiliates, officers and directors will not be in breach of the covenant
contained above solely by reason of testimony which is compelled by process of
law. Nothing in this Section, express or implied, is intended to or shall confer
upon any person other than Employee, the Company or any subsidiary or affiliate
of the Company any right benefit or remedy of any nature whatsoever under or by
reason of this Agreement.     e.   During the Employment Period, Employee shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by Employee in accordance with the most favorable policies, practices and
procedures of the Company as in effect from time to time. Such reimbursement
shall be made subject to the terms and conditions of the Company’s policy on the
earlier of (i) the date specified in the Company’s policy or (ii) to the extent
the reimbursement is taxable and subject to Section 409A (as defined in Section
6.04), no later than December 31 of the calendar year next following the
calendar year in which the expense was incurred.     f.   During the Employment
Period, the Company shall furnish Employee with office space, secretarial
assistance and such other facilities and services as shall be suitable to
Employee’s position and adequate for the performance of Employee’s duties
hereunder.

7



--------------------------------------------------------------------------------



 



  3.03   TERM AND EMPLOYMENT PERIOD. The period of Employee’s employment with
the Company (the “Employment Period”) that commenced in accordance with the
terms of the Prior Agreement will end on the date of Employee’s termination of
employment. The term of this Agreement shall commence on the Effective Date and
end at 12:00 o’clock midnight on September 18, 2009; thereafter, the term of the
Agreement will be automatically extended for successive terms of one (1) year
commencing on September 18th of each year; unless the Company or Employee gives
written notice to the other that the Agreement will not be renewed or continued
after the next scheduled expiration date which is not less than one (1) year
after the date that the notice of non-renewal was given. Notwithstanding the
above, this Agreement will automatically expire at the end of the term during
which Employee attains age 65. Immediately upon termination of employment with
the Company, Employee agrees to resign from all officer and director positions
held with the Company and its affiliates.     3.04   COMPENSATION AND BENEFITS.
During the Employment Period Employee shall receive the following compensation
and benefits:

  a.   The Company shall pay or cause to be paid to Employee an annual base
salary of not less than the amount in effect as of the Effective Date, with the
opportunity for increases, from time to time thereafter, which are in accordance
with the Company’s regular executive compensation practices (such salary, as in
effect from time to time, the “Annual Base Salary”). The Board will review the
Annual Base Salary at least annually. The Annual Base Salary may be reduced only
if the Annual Base Salary of the Chief Executive Officer of the Company is
reduced by a proportionate percentage.     b.   Employee will be eligible to
participate on a reasonable basis, subject to the Company’s discretion as to the
level of actual awards, in annual bonus, stock option, equity and incentive
compensation plans which provide opportunities to receive compensation in
addition to his Annual Base Salary. Employee will be eligible to participate in
the Company’s annual bonus incentive plan at a target award level of not less
than 75% of Annual Base Salary. Employee will be entitled to participate in
employee welfare and qualified plans (including, but not limited to, medical,
life, health, accident and disability insurance and disability benefits) and to
receive perquisites which are offered by the Company in its exclusive
discretion. The Company agrees that during and after the term of this Agreement,
the provisions of any equity award between Employee and the Company, whether
outstanding at the Effective Date or subsequently awarded, shall be deemed
modified by the express provisions of this Agreement pertaining to equity awards
including, but not limited to, for purposes of determining whether a stock
option award is forfeited due to “serious misconduct,” serious misconduct shall
be determined in accordance with the standards and definition of “Cause” as
defined herein.

8



--------------------------------------------------------------------------------



 



  c.   Employee will receive paid vacation days each year to the same extent as
provided to executives with comparable duties, in accordance with Company policy
and practices.     d.   The Company shall pay or cause to be paid to Employee a
monthly automobile allowance in an amount not less than $750.00.

  3.05   TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein
to the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period. In the event of a
Termination that does not otherwise entitle Employee to payments and benefits
under Article IV, the Company shall, sixty (60) days following such Termination,
or at such other time(s) specified in this Section 3.05 or Section 6.04, and in
exchange for a full and complete release of claims against the Company, its
affiliates, officers and directors (“Release”), pay or provide (or cause to be
paid or provided) to Employee (or his designee or estate, as determined under
Section 6.10, in the event of death after Termination and prior to satisfaction
of the Company’s obligations in this Section 3.05):

  a.   An amount equal to two (2) full years of his base salary, which base
salary is here defined as the greater of (i) twelve (12) times the gross monthly
salary in effect for Employee immediately preceding his date of Termination or
(ii) the highest annual base salary paid to Employee during any of the three
(3) years immediately preceding his date of Termination. Upon payment of this
amount, there shall be deducted only such minimum amounts as may be required by
law to be withheld for taxes and other applicable deductions.     b.   The
Company shall provide to Employee for a period of two (2) full years following
the date of his Termination, health care, life, accident and disability
insurance which are not less than the highest benefits furnished to Employee
during the term of the Agreement at a cost to Employee as if he had remained a
full time employee. If Section 6.04a. applies to the provision of any of the
insurance described in this Section 3.05b., then Employee shall pay the cost of
such insurance premiums in the amount and for the period of time proscribed by
the application of Section 6.04a., subject to reimbursement by the Company as
described therein     c.   An amount equal to the sum of (i) two (2) times the
Target Bonus, plus (ii) if Employee experiences a Termination on or after
January 1st, but before the date on which awards are paid, if any, pursuant to
achievement of performance goals set under the Company’s annual bonus incentive
plan for the year immediately preceding the year in which Employee’s Termination
occurs, an amount, subject to the Company’s discretion as set forth under the
Company’s annual bonus incentive plan and paid at the same time the Company pays
bonuses to similarly situated employees under such plan, equal to the amount
Employee would have earned if Employee had remained employed with the Company
until the date such awards would otherwise have been paid, plus (iii) a pro-rata
portion of the award for the year in which Termination occurs, if any, earned by
the achievement of performance goals set under the Company’s annual bonus
incentive plan and paid at the same time the Company pays bonuses to similarly
situated employees under such plan; provided, however, that if Employee has
timely deferred his applicable award under a Company plan, such payment due
Employee under this subparagraph shall be paid in accordance with the terms of
the deferral.

9



--------------------------------------------------------------------------------



 



  d.   The “Compensation and Benefits” Section hereof shall be applicable in
determining the payments and benefits due Employee under this Section and if
Termination occurs after a reduction in all or part of Employee’s total
compensation or benefits, the lump sum severance allowance and other
compensation and benefits payable to him pursuant to this Section shall be based
upon his compensation and benefits before the reduction.     e.   All life,
health, hospitalization, medical and accident benefits available to Employee’s
spouse and dependents shall continue for the same term as Employee’s benefits.
If Employee dies after Termination, any such benefits will continue for a term
of two (2) years (or three (3) years if Article IV applies) after the date of
death of Employee. If Section 6.04a. applies to the provision of any of the
insurance coverage described in this Section 3.05e., then Employee shall pay the
cost of such insurance premiums in the amount and for the period of time
proscribed by the application of Section 6.04a. and subject to reimbursement by
the Company described therein.     f.   The Company’s obligation under this
Section to pay or provide health care, life, accident and disability insurance
to Employee, Employee’s spouse and Employee’s dependents shall be reduced when
and to the extent any such benefits are paid or provided to Employee by another
employer; provided, however, that Employee shall have all rights, if any,
afforded to retirees to convert group life insurance coverage to the individual
life insurance coverage as, to the extent of, and whenever his group life
insurance coverage under this Section is reduced or expires. Apart from this
subparagraph, Employee shall have and be subject to no obligation to mitigate.  
  g.   The Company shall deduct applicable withholding taxes in performing its
obligations under this Section.

    A sample form of Release is attached as Exhibit A. Employee acknowledges
that the Company retains the right to modify the required form of the Release as
the Company deems necessary in order to effectuate a full and complete release
of claims against the Company, its affiliates, officers and directors.
Notwithstanding any provision herein to the contrary, if Employee has not
delivered to the Company an executed Release on or before the fiftieth (50th)
day after the date of Termination, Employee shall forfeit all of the payments
and benefits described in this Section 3.05, other than the benefit, if any,
described in Section 3.05c.(ii), subject to Employee’s rights under
Section 6.01b.; provided, however, that Employee shall not forfeit such amounts
if the Company has not delivered to Employee the required form of Release on or
before the 25th day following the date of Termination.

10



--------------------------------------------------------------------------------



 



    Nothing in this Section is intended, nor shall be deemed or interpreted, to
be an amendment to any compensation, benefit or other plan of the Company. In
the event of Employee’s Termination without a Change in Control, Employee is
entitled only to the termination payments and benefits described in this
Section 3.05 pursuant to this Agreement, without limiting rights, if any, under
any other plan or arrangement. To the extent the Company’s performance under
this Section includes the performance of the Company’s obligations to Employee
under any other plan or under another agreement between the Company and
Employee, the rights of Employee under such other plan or other agreement, which
are discharged under the Agreement, are discharged, surrendered, or released pro
tanto.   IV.   CHANGE IN CONTROL

  4.01   EXTENSION OF EMPLOYMENT PERIOD. The Employment Period and term of this
Agreement shall be immediately and without further action extended for a term of
two (2) years following the effective date of the Change in Control and will
expire at 12:00 o’clock midnight on the last day of the month following two
(2) years after the Change in Control; provided, however, that if the Change in
Control is solely on account of a Merger Protection Change in Control, the
Employment Period and term of this Agreement shall be extended for one (1) year
following the effective date of the Merger Protection Change in Control.
Thereafter, the Employment Period and term of this Agreement will be extended
for successive terms of one (1) year each, unless terminated, all in the manner
specified in Section 3.03.     4.02   CHANGE IN CONTROL TERMINATION PAYMENTS AND
BENEFITS. In the event Employee has a Change in Control Termination, the Company
shall pay or provide (or cause to be paid or provided) to Employee all of the
payments and benefits specified in Section 3.05 (the “Termination Without Change
in Control” Section) at the same time and in the same manner therein specified
except as amended and modified below:

  a.   The salary and benefits specified in Section 3.05a. will be paid based
upon a multiple of three (3) years (instead of two (2) years).     b.   Life,
health, accident and disability insurance specified in Section 3.05b. will be
provided until (i) Employee becomes reemployed and receives similar benefits
from a new employer or (ii) three (3) years after the date of the Change in
Control Termination, whichever is earlier.     c.   An amount equal to three
(3) times the Maximum Bonus, instead of the benefits provided in Section 3.05c.
hereof.

11



--------------------------------------------------------------------------------



 



  d.   If Employee experiences a Termination on or after January 1st, but before
the date on which awards are paid, if any, pursuant to achievement of
performance goals set under the Company’s annual bonus incentive plan for the
year immediately preceding the year in which Employee’s Termination occurs, an
amount, subject to the Company’s discretion as set forth under the Company’s
annual bonus incentive plan and paid at the same time the Company pays bonuses
to similarly situated employees under such plan, equal to the amount Employee
would have earned if Employee had remained employed with the Company until the
date such awards would otherwise have been paid.

    In the event of Employee’s Change in Control Termination or resignation
under Section 4.03, Employee is entitled only to the termination payments and
benefits described in this Section 4.02.       The Parties agree that in the
event of a Change in Control, no later than the date of, but prior to, the
Change in Control, the Company shall deposit the amounts specified in Section
4.02a. and Section 4.02c. into an irrevocable grantor trust, established by the
Company prior to the Change in Control with a duly authorized bank or
corporation with trust powers (“Rabbi Trust”). The expenses of such Rabbi Trust
shall be paid by the Company. Any amounts due to Employee under this
Section 4.02 or Section 4.03 shall first be satisfied by the Rabbi Trust and the
remaining obligations shall be satisfied by the Company at the same time and in
the same manner described in Section 3.05.

  4.03   VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL. Notwithstanding any
provision herein to the contrary, if Employee voluntarily resigns his employment
within twelve (12) months after a Change in Control that does not constitute a
Merger Protection Change in Control (whether or not the Company may be alleging
the right to terminate employment for Cause), the Company shall pay or provide
(or cause to be paid or provided) to Employee the same payments, compensation
and benefits as if he had had a Change in Control Termination on the date of
resignation after Change in Control.

V.   NON COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION

  5.01   CONSIDERATION. Employee recognizes and agrees that all of the
businesses in which the Company is engaged are highly competitive and that the
Company’s trade secrets and other confidential information, along with personal
contacts, are of critical importance in securing and maintaining business
prospects, in retaining the accounts and goodwill of present Customers and
protecting the business of the Company.

  a.   Employee, therefore, agrees that in exchange for the Company providing
and continuing to provide trade secrets and other confidential information,
Employee agrees to the non-competition and confidentiality obligations and
covenants outlined in this Article V and that absent his agreement to these
obligations and covenants, the Company will not now provide and will not
continue to provide him with trade secrets and other confidential information.

12



--------------------------------------------------------------------------------



 



  b.   In addition to the consideration described in Section 5.01a, the parties
agree that (i) fifteen percent (15%) of Employee’s base salary and bonus, if
any, paid and to be paid to Employee and (ii) one hundred percent (100%) of the
payments and benefits, including Employee’s right to receive the same, under
Sections 3.05 and 4.02, as applicable, shall constitute additional consideration
for the non-competition and confidentiality agreements set forth herein.

  5.02   NON-COMPETITION. In exchange for the consideration described above in
Section 5.01, Employee agrees that during the Employment Period and for a period
of two (2) years after the end of the Employment Period (unless his employment
is terminated due to a Change in Control Termination with the right to receive
payments and benefits under Article IV, in which event there will be no covenant
not to compete and the noncompete covenants and obligations herein will
terminate on the date of termination of Employee), Employee will not, directly
or indirectly, either as an individual, proprietor, stockholder (other than as a
holder of up to one percent (1%) of the outstanding shares of a corporation
whose shares are listed on a stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:

  a.   work for, become an employee of, invest in, provide consulting services
to or in any way engage in any business which (i) is primarily engaged in the
drilling and workover of oil and gas wells within the geographical area
described in this Section 5.02 and (ii) actually competes with the Company; or  
  b.   provide, sell, offer to sell, lease, offer to lease, or solicit any
orders for any products or services which the Company provided and with regard
to which Employee had direct or indirect supervision or control, within three
(3) years preceding Employee’s termination of employment, to or from any person,
firm or entity which was a Customer for such products or services of the Company
during the three (3) years preceding such termination from whom the Company had
solicited business during such three (3) years; or     c.   actively solicit,
aid, counsel or encourage any officer, director, employee or other individual to
(i) leave his or her employment or position with the Company, (ii) compete with
the business of the Company, or (iii) violate the terms of any employment,
non-competition or similar agreement with the Company; or     d.   directly or
indirectly (i) influence the employment of, or engagement in any contract for
services or work to be performed by, or (ii) otherwise use, utilize or benefit
from the services of any officer, director, employee or any other individual
holding a position with the Company within two (2) years after the date of
termination of employment of Employee with the Company or within two (2) years
after such officer, director, employee or individual terminated employment with
the Company, whichever period expires earlier; provided however, Employee can
seek written consent from the Company to hire an officer, director, employee or
individual who has terminated employment with the Company, and Company consent
will not be unreasonably withheld.

13



--------------------------------------------------------------------------------



 



    The geographical area within which the non-competition obligations and
covenants of the Agreement shall apply is that territory within two hundred
(200) miles of (i) any of the Company’s present offices, (ii) any of the
Company’s present rig yards or rig operations and (iii) any additional location
where the Company, as of the date of any action taken in violation of the
non-competition obligations and covenants of the Agreement, has an office, a rig
yard, a rig operation or definitive plans to locate an office, a rig operation
or a rig yard or has recently conducted rig operations. Notwithstanding the
foregoing, if the two hundred (200) mile radius extends into another country or
its territorial waters and the Company is not then doing business in that other
country, there will be no territorial limitations extending into such other
country.       At any time during the period covered by this Section 5.02, the
Employee may provide the Company with a written request, setting forth with
particularity any proposed employment, business arrangement and/or other
activities in which the Employee proposes to engage, and requesting that the
Company state its position as to whether it considers the proposed activities a
violation of the covenants set forth in this Section 5.02. The Company shall
respond in writing to the request within a reasonable period of time after
receipt.       For the avoidance of doubt, the Company agrees that the Agreement
does not impose any non-competition covenant with respect to termination of
employment after expiration of the Agreement.

  5.03   CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that
his employment with the Company has in the past and will, of necessity, continue
to provide him with specialized knowledge which, if used in competition with the
Company, or divulged to others, could cause serious harm to the Company.
Accordingly, Employee will not at any time during or after his employment by the
Company, directly or indirectly, divulge, disclose, use or communicate to any
person, firm or corporation in any manner whatsoever any information concerning
any matter specifically affecting or relating to the Company or the business of
the Company. While engaged as an employee of the Company, Employee may only use
information concerning any matters affecting or relating to the Company or the
business of the Company for a purpose which is necessary to the carrying out of
Employee’s duties as an employee of the Company, and Employee may not make any
use of any information of the Company after he is no longer an employee of the
Company. Employee agrees to the foregoing without regard to whether all of the
foregoing matters will be deemed confidential, material or important, it being
stipulated by the parties that

14



--------------------------------------------------------------------------------



 



      all information, whether written or otherwise, regarding the Company’s
business, including, but not limited to, information regarding Customers,
Customer lists, costs, prices, earnings, products, services, formulae,
compositions, machines, equipment, apparatus, systems, manufacturing procedures,
operations, potential acquisitions, new location plans, prospective and executed
contracts and other business plans and arrangements, and sources of supply, is
prima facie presumed to be important, material and confidential information of
the Company for the purposes of the Agreement, except to the extent that such
information may be otherwise lawfully and readily available to or known by the
general public, in any case other than as a result of Employee’s breach of this
covenant. Employee further agrees that he will, upon termination of his
employment with the Company, return to the Company all books, records, lists and
other written, electronic, typed or printed materials, whether furnished by the
Company or prepared by Employee, which contain any information relating to the
Company’s business, and Employee agrees that he will neither make nor retain any
copies of such materials after termination of employment. Notwithstanding any of
the foregoing, nothing in the Agreement shall prevent Employee from complying
with applicable federal and/or state laws. Notwithstanding any of the foregoing,
Employee will not be liable for any breach of these confidentiality provisions
if Employee discloses any such information as required by any subpoena or other
legal process or notice or in any disposition, judicial or administrative
hearing, or trial or arbitration (though Employee shall, to the extent
permitted, give the Company notice of any such subpoena, process, or notice and
will cooperate with all reasonable requests of the Company to obtain a
protective order regarding, or to narrow the scope of, the information required
to be disclosed).

  5.04   COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. Without limiting the right
of the Company to pursue all other legal and equitable rights available to it
for violation of any of the obligations and covenants made by Employee herein,
it is expressly agreed that:

  a.   the terms and provisions of this Agreement are reasonable and constitute
an otherwise enforceable agreement to which the provisions of this Article V are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN.
Sections 15.50-15.52;     b.   the consideration provided by the Company under
this Agreement is not illusory;     c.   the consideration given by the Company
under this Agreement, including, without limitation, the provision and continued
provision by the Company of trade secrets and other confidential information to
Employee, gives rise to the Company’s interest in restraining and prohibiting
Employee from engaging in the unfair competition prohibited by Section 5.02 and
Employee’s promise not to engage in the unfair competition prohibited by
Section 5.02 is designed to enforce Employee’s consideration (or return
promises), including, without limitation, Employee’s promise to not use or
disclose confidential information or trade secrets; and

15



--------------------------------------------------------------------------------



 



  d.   the injury suffered by the Company by a violation of any obligation or
covenant in this Article V of the Agreement will be difficult to calculate in
damages in an action at law and cannot fully compensate the Company for any
violation of any obligation or covenant in this Article V of the Agreement,
accordingly:

  (i)   the Company shall be entitled to injunctive relief without the posting
of a bond or other security to prevent violations thereof and to prevent
Employee from rendering any services to any person, firm or entity in breach of
such obligation or covenant and to prevent Employee from divulging any
confidential information; and     (ii)   compliance with the Agreement is a
condition precedent to the Company’s obligation to make payments of any nature
to Employee, subject to the other provisions hereof.

  5.05   TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee materially
violates the confidentiality/protection of information and/or non-competition
obligations and covenants herein or any other related agreement he may have
signed as an employee of the Company, Employee agrees there shall be no
obligation on the part of the Company to provide any payments or benefits (other
than payments or benefits already earned or accrued) described in Section 3.05
of the Agreement, subject to the provision of Section 6.01 hereof. If Employee
is terminated after a Change in Control with the right to receive payments and
benefits under Article IV, there will be no withholding of benefits or payments
due to a violation of the non-competition obligations hereof and Employee will
not be bound by the non-competition provisions hereof.     5.06   REFORMATION OF
SCOPE. If the provisions of the confidentiality and/or non-competition
obligations and covenants should ever be deemed by a court of competent
jurisdiction to exceed the time, geographic or occupational limitations
permitted by the applicable law, such court may reform such provisions to the
maximum time, geographic or occupational limitations permitted by the applicable
law. Employee and the Company agree that such provisions as reformed shall be
and are hereby binding and enforceable and the determination of whether Employee
violated such obligation and covenant will be based solely on the limitation as
reformed.     5.07   RETURN OF CONSIDERATION. Employee specifically recognizes
and affirms that the non-competition obligations set out in Section 5.02 are
material and important terms of this Agreement, and Employee further agrees that
should all or any part of the non-competition obligations described in
Section 5.02 be held or found invalid or unenforceable for any reason whatsoever
by a court of competent jurisdiction in a legal proceeding between Employee and
the Company, the Company shall be entitled to the immediate return and receipt
from Employee of all consideration described in Section 5.01b., including
interest on all amounts paid to Employee under Section 5.01b. at the maximum
lawful rate.

16



--------------------------------------------------------------------------------



 



VI.   GENERAL

  6.01   INDEMNIFICATION.

  a.   If Employee shall obtain a final judgment in his favor with respect to
any litigation brought by Employee or the Company to enforce or interpret any
provision of the Agreement, the Company, to the fullest extent permitted by
applicable law, hereby indemnifies Employee for his reasonable attorney’s fees
and disbursements incurred in such litigation and hereby agrees to indemnify
Employee in connection with such litigation (i) if Employee has experienced a
termination of employment within two (2) years after a Change in Control, in
full for all such fees and disbursements or (ii) up to a maximum of two hundred
fifty thousand dollars ($250,000). Any reimbursement to Employee under this
Section 6.01 shall be made no later than the end of the calendar year in which
final judgment is obtained. Employee shall not be entitled to reimbursement
under this Section 6.01 if he has executed a Release and the request for
reimbursement relates to claims waived or released under the Release.     b.  
If a bona fide dispute regarding the right to, or amount of, benefits
potentially payable to Employee pursuant to this Agreement, failure to timely
execute a Release as described in Section 3.05 shall not cause the forfeiture of
such benefits, pending a full or partial settlement of the matter between the
Company and Employee or a final nonappealable judgment thereon.

  6.02   INCOME, EXCISE OR OTHER TAX LIABILITY. Employee will be liable for and
will pay all income tax liability by virtue of any payments made to Employee
under this Agreement, as if the same were earned and paid in the normal course
of business and not the result of a Change in Control and not otherwise
triggered by the “golden parachute” or excess payment provisions of the Internal
Revenue Code of 1986, as amended (the “Code”) as described below, which would
cause additional tax liability to be imposed.

  a.   Except as provided in Section 6.02b., if it is determined that any amount
or payment in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code, or if not so defined therein, under such similar
provision of the Code) paid or provided to or on behalf of Employee would be
subject to the excise tax imposed by Section 4999 of the Code (“Excise Tax”),
then the amount of “parachute payments” (as defined in Section 280G of the Code)
payable or required to be provided to Employee shall be automatically reduced (a
“Reduction”) to the minimum extent necessary to avoid imposition of such Excise
Tax. The parachute payments reduced shall be those that provide Employee the
best economic benefit and to the extent any parachute payments are economically
equivalent with each other, each shall be reduced pro rata.

17



--------------------------------------------------------------------------------



 



  b.   Notwithstanding any provision herein to the contrary, if a Reduction
under Section 6.02a. would result in the amount of parachute payments being
reduced by ten percent (10%) or more of the aggregate parachute payments, then
no Reduction shall apply and Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that, after payment (whether
through withholding at the source or otherwise) by Employee of all federal,
state or local taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto), employment taxes and
Excise Tax imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed. For purposes of determining
the amount of the Gross-Up Payment, Employee shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of Employee’s residence on the date the Gross-Up Payment is otherwise paid, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. If the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, Employee shall repay to the Company, within
five (5) business days following the time that the amount of such reduction in
the Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction. If the Excise Tax is determined to exceed the
amount taken into account hereunder in calculating the Gross-Up Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess within five (5) business
days following the time that the amount of such excess is finally determined.
Employee and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the parachute
payments.

  c.   All determinations required to be made under this Section 6.02 shall be
made by the accounting firm that was the Company’s independent auditor prior to
the Change in Control or any other third party acceptable to Employee and the
Company (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Employee. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Absent manifest
error, any determination by the Accounting Firm shall be binding upon the
Company and Employee. The Gross-Up Payment to Employee, if any, shall be made as
soon as practicable after the date of the “parachute payment” to which such
Gross-Up Payment relates and no later than December 31st of the year following
the year during which Employee remits the related Excise Tax.

18



--------------------------------------------------------------------------------



 



  d.   Employee will cooperate with the Company to minimize the tax consequences
to Employee and to the Company so long as the actions proposed to be taken by
the Company do not cause any additional tax consequences to Employee and do not
prolong or delay the time that payments are to be made, or reduce the amount of
payments to be made, unless Employee consents in writing to any delay or
deferment of payment.         Employee shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after Employee is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Employee
shall not pay such claim prior to the expiration of the 30 day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Employee in writing prior to the expiration of such
period that it desires to contest such claim, Employee shall:         1. give
the Company any information reasonably requested by the Company relating to such
claim;         2. take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;         3. cooperate with the
Company in good faith in order to effectively contest such claim; and        
4. permit the Company to participate in any proceedings relating to such claim;

19



--------------------------------------------------------------------------------



 



      provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Employee harmless, on
an after tax basis, for any Excise Tax, employment tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 6.02, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Employee to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs Employee to pay
such claim and sue for a refund, the Company shall advance to Employee the
amount of such payment as an additional payment (the “Supplemental Payment”)
(subject to possible repayment as provided in the next paragraph) as soon as
practicable but no later than the date that any payment of taxes with respect to
such claim is due. Notwithstanding the foregoing, if, due to the prohibitions of
section 402 of the Sarbanes-Oxley Act of 2002 or any applicable law, the Company
may not advance the Supplemental Payment to Employee, the Company shall instead
reimburse the Supplemental Payment to Employee, as soon as practicable and as
permitted by applicable law but no later than 30 days after Employee makes such
payment. The Company shall indemnify and hold Employee harmless, on an after tax
basis, from any Excise Tax, employment tax or income tax (including interest or
penalties with respect thereto) imposed with respect to the Supplemental Payment
or with respect to any imputed income with respect thereto; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross Up Payment or Supplemental Payment would be payable hereunder and
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

      If, after the receipt by Employee of an amount provided by the Company
pursuant to the foregoing provisions of this Section 6.02, Employee becomes
entitled to receive any refund with respect to such claim, Employee shall
(subject to the Company complying with the requirements of this Section 6.02)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).

20



--------------------------------------------------------------------------------



 



  6.03   PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the termination of
Employee is not within two (2) years after a Change in Control and is for Cause,
the Company will have the right to withhold all payments other than (i) what is
accrued and owing under the terms of any employee benefit plan maintained by the
Company, and (ii) those specified in Section 6.01; provided however, that if a
final judgment is entered finding that Cause did not exist for Employee’s
termination, the Company will pay all benefits to Employee to which he would
have been entitled had Employee’s termination not been for Cause, plus interest
on all amounts withheld from Employee at the rate specified for judgments under
Article 5069-1.05 V.A.T.S. but not less than ten percent (10%) per annum. If the
termination for Cause occurs within two (2) years after a Change in Control
(other than a Merger Protection Change in Control) or within one (1) year after
a Merger Protection Change in Control, the Company shall not have the right to
suspend or withhold payments to Employee under any provision of the Agreement
until or unless a final judgment is entered upholding the Company’s
determination that the termination was for Cause, in which event Employee will
be liable to the Company for all amounts paid, plus interest at the rate allowed
for judgments under Article 5069-1.05 V.A.T.S.

  6.04   SECTION 409A. The Agreement is intended to comply with the provisions
of Section 409A of the Code and applicable Treasury authorities (“Section 409A”)
and, wherever possible, shall be construed and interpreted to ensure that any
payments that may be paid, distributed provided, reimbursed, deferred or settled
under this Agreement will not be subject to any additional taxation under
Section 409A. Notwithstanding any provision of the Agreement to the contrary,
the following provisions shall apply for purposes of complying with
Section 409A:

  a.   With respect to life insurance coverage, Employee shall pay the full cost
of such coverage and the Company shall reimburse to Employee the amount of the
cost of the coverage that is excess of the then active employee cost for such
coverage. With respect to any group health plan, for the period of time during
which Employee would be entitled (or would, but for this Agreement, be entitled)
to continuation coverage under a group health plan of the Company under
Section 4980B of the Code if Employee elected such coverage and paid the
applicable premiums (generally, 18 months), Employee shall pay the then active
employee cost of the benefits as determined under the then current practices of
the Company on a monthly basis, and thereafter, Employee shall pay the full cost
of the benefits as determined under the then current practices of the Company on
a monthly basis, provided that the Company shall reimburse Employee the excess
of costs, if any, above the then active employee cost for such benefits. Any
reimbursements by the Company to Employee required under this paragraph shall be
made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by Employee; provided that, before such
reimbursement, Employee has submitted or the Company possesses the applicable
and appropriate evidence of such expense(s). Any reimbursements provided during
one taxable year of Employee shall not affect the expenses eligible for
reimbursement in any other taxable year of Employee (with the exception of
applicable lifetime maximums applicable to medical expenses or medical benefits
described in Section 105(b) of the Code) and the right to reimbursement under
this paragraph shall not be subject to liquidation or exchange for another
benefit or payment.

21



--------------------------------------------------------------------------------



 



  b.   Notwithstanding anything herein to the contrary, if Employee is a
“specified employee,” as such term is defined in Section 409A, at the time of
his termination of employment, any payments, reimbursements or benefits payable
as a result of Employee’s Termination or Change in Control Termination shall not
be payable before the earlier of (i) the date that is six months after
Employee’s Termination or Change in Control Termination, as applicable, (ii) the
date of Employee’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. Any payments or reimbursements that otherwise
would have been paid following Employee’s Termination and that are subject to
this delay of payment under Section 409A shall, during such delay period, be
accumulated and paid in a lump sum at the earliest date which complies with the
requirements of Section 409A. In the case of a Change in Control Termination,
such amounts shall be accumulated in the grantor trust as provided in
Section 4.02 and paid in a lump sum as provided in Section 4.02, at the earliest
date which complies with the requirements of Section 409A.

  c.   Employee and the Company agree that no revision of the Agreement intended
to comply with the terms of Section 409A and to avoid imposition of the
applicable tax thereunder shall be deemed to adversely affect Employee’s rights
or benefits in the Agreement.     d.   The Parties agree to cooperate to the
fullest extent in pursuit of any available corrective relief, as provided under
the terms of Internal Revenue Service Notice 2008-113 or any corresponding
subsequent guidance, from the Section 409A additional income tax and premium
interest tax..

  6.05   REFORMATION DUE TO LAW DEVELOPMENTS. Employee acknowledges that the
Company’s tax consequences as a result of Employee’s compensation under this
Agreement are of significant interest to the Company and that developments
involving relevant tax laws, rules and regulations could unfavorably impact the
Company’s tax consequences. Employee agrees that he is obligated to consider in
good faith any proposal by the Company to revise or reform his compensation
structure hereunder if the Company advises Employee that such compensation
structure has or will result in unfavorable tax consequences to the Company.    
6.06   NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein are
not intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board at any
time, or to limit or reduce any compensation or benefits to which Employee would
be entitled but for the Agreement.

22



--------------------------------------------------------------------------------



 



  6.07   NOTICES. Notices, requests, demands and other communications provided
for by the Agreement shall be in writing and shall either be personally
delivered by hand or sent by: (i) Registered or Certified Mail, Return Receipt
Requested, postage prepaid, properly packaged, addressed and deposited in the
United States Postal System; (ii) via facsimile transmission or electronic mail,
if the receiver acknowledges receipt; or (iii) via Federal Express or other
expedited delivery service provided that acknowledgment of receipt is received
and retained by the deliverer and furnished to the sender, if to Employee, at
the last address he has filed, in writing, with the Company, or if to the
Company, to its Corporate Secretary at its principal executive offices.

  6.08   NON-ALIENATION. Employee shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under the Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as Employee lives, no person, other than the
Parties hereto, shall have any rights under or interest in the Agreement or the
subject matter hereof. Upon the death of Employee, his beneficiary designated
under Section 6.10 or, if none, his executors, administrators, devisees and
heirs, in that order, shall have the right to enforce the provisions hereof, to
the extent applicable.     6.09   ENTIRE AGREEMENT; AMENDMENT. This Agreement
constitutes the entire agreement of the Parties with respect of the subject
matter hereof. The Prior Agreement is hereby superseded and revoked by execution
of the Agreement except as provided in Article I of this Agreement and except
for Employee’s rights in any incentive compensation grants or plans awarded
pursuant to the terms of the Prior Agreement. No provision of the Agreement may
be amended, waived, or discharged except by the mutual written agreement of the
Parties. The consent of any other person(s) to any such amendment, waiver or
discharge shall not be required.     6.10   SUCCESSORS AND ASSIGNS. The
Agreement shall be binding upon and inure to the benefit of the Company, its
successors and assigns, by operation of law or otherwise, including, without
limitation, any corporation or other entity or persons which shall succeed
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, and the
Company will require any successor, by agreement in form and substance
satisfactory to Employee, expressly to assume and agree to perform the
Agreement. Except as otherwise provided herein, the Agreement shall be binding
upon and inure to the benefit of Employee and his legal representatives, heirs
and assigns; provided, however, that in the event of Employee’s death prior to
payment or distribution of all amounts, distributions and benefits due him
hereunder, if any, each such unpaid amount and distribution shall be paid in
accordance with the Agreement to the person or persons designated by Employee to
the Company to receive such payment or distribution and if Employee has made no
applicable designation, to his estate. If the Company should split, divide or
otherwise become more than one entity, all liability and obligations of the
Company shall be the joint and several liability and obligation of the parties.
    6.11   GOVERNING LAW. Except to the extent required to be governed by the
laws of the State of Delaware because the Company is incorporated under the laws
of said State, the validity, interpretation and enforcement of the Agreement
shall be governed by the laws of the State of Texas.

23



--------------------------------------------------------------------------------



 



  6.12   VENUE. To the extent permitted by applicable state or federal law,
venue for all proceedings hereunder will be in the U.S. District Court for the
Southern District of Texas, Houston Division.     6.13   HEADINGS. The headings
in the Agreement are inserted for convenience of reference only and shall not
affect the meaning or interpretation of the Agreement.     6.14   SEVERABILITY;
PARTIAL INVALIDITY. If any part, provision, portion or section of the Agreement
is determined to be invalid or unenforceable for any reason, the remaining
provisions of the Agreement shall be unaffected thereby, shall remain in full
force and effect and shall be binding upon the parties hereto, and the Agreement
will be construed to give meaning to the remaining provisions of the Agreement
in accordance with the intent of the Agreement.     6.15   COUNTERPARTS. The
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be original, but all of which together constitute one and the same
instrument.     6.16   NO WAIVER. Employee’s or the Company’s failure to insist
upon strict compliance with any provision of the Agreement or the failure to
assert any right Employee or the Company may have hereunder, shall not be deemed
to be a waiver of such provision or right or any other provision or right of the
Agreement.

                  IN WITNESS WHEREOF, Employee has hereunto set his hand and,
pursuant to the authorization from its Board and the Compensation Committee of
such Board, the Company has caused these presents to be executed in its name and
on its behalf.
                  EXECUTED in multiple originals and/or counterparts as of the
date set forth below.

                  /s/ Rodney W. Eads                   Rodney W. Eads    
 
           
 
  Date:   12/31/08    
 
     
 
   

                  ATTEST:       PRIDE INTERNATIONAL, INC.    
 
               
/s/ W. Gregory Looser
      By:   /s/ Louis A. Raspino    
 
               
W. Gregory Looser
          Louis A. Raspino    
Senior Vice President — Legal, Information
          President and Chief Executive Officer    
Strategy and General Counsel
               
 
      Date:   December 31, 2008    

24



--------------------------------------------------------------------------------



 



EXHIBIT A
Waiver And Release
          Pursuant to the terms of my Employment Agreement with Pride
International, Inc. effective December 31, 2008, and in exchange for the payment
of $                                         which is the cash amount payable
pursuant to [Section                     ] of the Agreement and benefits as
provided in [Section                     ] of the Agreement, as applicable (the
“Separation Benefits”), I hereby waive all claims against and release (i) Pride
International, Inc. and its directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as
the “Company”), (ii) all of the affiliates (including all parent companies and
all wholly or partially owned subsidiaries) of the Company and their directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the “Affiliates”), and (iii) the Company’s and its
Affiliates’ employee benefit plans and the fiduciaries and agents of said plans
(collectively referred to as the “Benefit Plans”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from employment with the Company and its
Affiliates other than amounts due pursuant to [Section                     ] of
the Agreement, rights under [Section                     ] of the Agreement and
rights and benefits I am entitled to under the Benefit Plans. (The Company, its
Affiliates and the Benefit Plans are sometimes hereinafter collectively referred
to as the “Released Parties.”)
          I understand that signing this Waiver and Release is an important
legal act. I acknowledge that I have been advised in writing to consult an
attorney before signing this Waiver and Release. I understand that, in order to
be eligible for the Separation Benefits, I must sign (and return to the Company)
this Waiver and Release before I will receive the Separation Benefits. I
acknowledge that I have been given at least [___] days to consider whether to
accept the Separation Benefits and whether to execute this Waiver and Release.
          In exchange for the payment to me of the Separation Benefits, (1) I
agree not to sue in any local, state and/or federal court regarding or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, and (2) I knowingly and voluntarily waive all claims and
release the Released Parties from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, except to the extent that my rights are vested under the
terms of any employee benefit plans sponsored by the Company and its Affiliates
and except with respect to such rights or claims as may arise after the date
this Waiver and Release is executed. This Waiver and Release includes, but is
not limited to, claims and causes of action under: Title VII of the Civil Rights
Act of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Texas Labor Code §21.001 et. seq.; the Texas Labor Code; claims in connection
with workers’ compensation, retaliation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in this Waiver and Release has
been made to me in executing this Waiver and Release, and that I am relying on
my own judgment in executing this Waiver and Release, and that I am not relying
on any statement or representation of the Company or its Affiliates or any of
their agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me. I acknowledge and agree that the Company will withhold
minimum amount of any taxes required by federal or state law from the Separation
Benefits otherwise payable to me.

 



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, I do not release and expressly retain
(a) all rights to indemnity, contribution, and a defense, and directors and
officers and other liability coverage that I may have under any statute, the
bylaws of the Company or by other agreement; and (b) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan or other Benefit Plans. For the avoidance of
doubt, the term “Benefit Plans” includes the Company’s Supplemental Executive
Retirement Plan and any outstanding stock option awards under an equity
incentive plan.
          I acknowledge that payment of the Separation Benefits is not an
admission by any one or more of the Released Parties that they engaged in any
wrongful or unlawful act or that they violated any federal or state law or
regulation. I acknowledge that neither the Company nor its Affiliates have
promised me continued employment or represented to me that I will be rehired in
the future. I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship. I acknowledge that
this Waiver and Release does not create any right on my part to be rehired by
the Company or its Affiliates, and I hereby waive any right to future employment
by the Company or its Affiliates.
          I understand that for a period of 7 calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh day by [Name and/or Title], [address], facsimile number:
                    , in which case the Waiver and Release will not become
effective. If I timely revoke my acceptance of this Waiver and Release, the
Company shall have no obligation to provide the Separation Benefits to me. I
understand that failure to revoke my acceptance of the offer within 7 calendar
days from the date I sign this Waiver and Release will result in this Waiver and
Release being permanent and irrevocable.
          Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release sets forth the entire understanding and agreement
between me and the Company and its Affiliates concerning the subject matter of
this Waiver and Release and supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company or its
Affiliates.

-2-



--------------------------------------------------------------------------------



 



          I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or its Affiliates which
occur after the date of the execution of this Waiver and Release.

               
 
Employee’s Printed Name
     
 
Company’s Representative    
 
             
 
Employee’s Signature
     
 
Company’s Execution Date    
 
             
 
Employee’s Signature Date
           

-3-